         Case 2:09-bk-26198-BR
CASE INFORMATION                              Doc 52-3 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                                        Exhibit Exhibit 3 - ROA 09U04258 Page 1 of 2
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

Case Number: 09U04258
NATIONAL CITY BANK VS RUIZ, KENYA
Filing Courthouse: Stanley Mosk Courthouse
Filing Date: 03/24/2009
Case Type: U.D. RESIDENTIAL (Limited Jurisdiction)
Status: Disposed




FUTURE HEARINGS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

None


Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

Parties
Plaintiff: NATIONAL CITY BANK
Attorney: PARTRIDGE, WILLIAM L

Defendant: RUIZ KENYA
Attorney: LAW OFFICES OF GREGORY L BOSSE

Defendant: RUIZ RUBIN
Attorney: LAW OFFICES OF GREGORY L BOSSE

Defendant: RUIZ ALICIA
Attorney: BOSSE, GREGORY L




Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

09/10/2016 CASE DESTROYED PURSUANT TO GC 68152 D(1)/GC 68152 D(2)

10/04/2010 EXHIBITS DESTROYED.

11/25/2009 EXHIBITS RECEIVED, LOGGED AND STORED AT STANLEY MOSK COURT RM. 325A.

10/23/2009 PRE-TRIAL MINUTES

10/23/2009 NON-JURY TRIAL CONCLUDED - JUDGMENT ENTERED

10/23/2009 NON-JURY TRIAL JUDGMENT

10/23/2009 CLERK'S NOTICE OF ENTRY OF JUDGMENT FILED AND MAILED

10/23/2009 ORDER OF DISMISSAL JUDGMENT

10/22/2009 PRE-TRIAL MINUTES-CONTD TO 10/23/09 AT 08:30 A M IN DEPT. 94

10/09/2009 PRE-TRIAL MINUTES-CONTD TO 10/22/09 AT 08:30 A M IN DEPT. 94

09/25/2009 NOTICE OF CONTINUED TRIAL FILED.

09/08/2009 PRE-TRIAL MINUTES-CONTD TO 10/09/09 AT 08:30 A M IN DEPT. 94

07/07/2009 PRE-TRIAL MINUTES-CONTD TO 09/08/09 AT 08:30 A M IN DEPT. 94

05/07/2009 PRE-TRIAL MINUTES-CONTD TO 07/07/09 AT 08:30 A M IN DEPT. 94

05/06/2009 NOTICE OF FILING BANKRUPTCY PETITION AND STAY OF PROCEEDINGS FILED.

04/23/2009 NOTICE OF TRIAL MAILED                RJN - Exhibit 3 - Page 1 of 2
04/23/2009 NON-JURY TRIAL SET FOR 05/07/09, 08:30 AM, DEPT 94
             Case 2:09-bk-26198-BR Doc 52-3 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
04/23/2009 415.46 DEFAULT PACKAGE RECIEVED
                               Exhibit Exhibit 3 - ROA 09U04258 Page 2 of 2
04/23/2009 DEFAULT AS TO UNNAMED TENANTS CCP 415.46****PREVIOUSLY ENTERED****

04/22/2009 MEMO TO SET CASE FOR TRIAL FILED-30 MIN(S)

04/22/2009 SUBMISSION FOR DEFAULT ONLY PENDING

04/22/2009 REQUEST FOR DEFAULT FILED AND NOT ENTERED

04/22/2009 PROOF OF SERVICE FOR UNNAMED TENANTS FILED.

04/22/2009 DEFAULT AS TO UNNAMED TENANTS CCP 415.46****

04/22/2009 PROOF OF SERVICE KENYA RUIZ

04/22/2009 PROOF OF SERVICE RUBIN RUIZ

04/14/2009 PROOF OF SERVICE BY MAIL/ANSWER FILED

04/14/2009 PROOF OF SERVICE BY MAIL/ANSWER FILED

04/10/2009 RESPONSE FILED

04/06/2009 RESPONSE FILED

04/02/2009 RESPONSE FILED

03/24/2009 COMPLAINT FILED

03/24/2009 SUMMONS FILED

03/24/2009 NOTICE OF UNLAWFUL DETAINER MAILED




                                             RJN - Exhibit 3 - Page 2 of 2
